Stevens, J.,
delivered the opinion of the court.
Harrison county denied the claim of appellee to the statutory reward of one hundred dollars for the alleged arrest, and delivery up of one John Johnson, a fleeing homicide. Exceptions were reserved to the action of the board in denying the claim, an appeal prosecuted to the circuit, court, and a judgment' was entered by the circuit court reversing the .findings- of the board, and in favor of appellee. There were two claims presented for this reward, one by B. L. Conn, a police officer, and the other by appellee. There is considerable testimony in the case and some sharp conflict in the evidence. We have examined the testimony favorable to appellee, however, and, in our judgment, the facts fail to show that John Johnson was making a real effort to escape at the time Mr. McCaleb ordered him- to give up his knife, go to- the dressing room, and change his clothes. Without setting out all the facts in detail, it is shown by the testimony of appellee himself that Johnson was one of the regular negro employees of the Gulfport Grocery Company; that he made an unexpected assault on, and cut to death, one of the other negroes ; that in this large wholesale house a crowd of negroes surrounded the assailant and demanded that he give up his open knife; that Johnson was backing' back toward the side or back entrance of the large establishment folio wed. by a bunch of negroes and declining to give up his knife, when Mr. McCaleb, the appellee herein, ahd *735one of John Johnson’s “bosses,” happened along and demanded of the negro that he give np his knife, and this the negro immediately and obediently proceeded to do. Mr. McCaleb then asked the negro to go to the dressing room and take off his working clothes, telling him he conld not leave until an officer came. The negro obeyed the didirection of his superior, and in a few minutes a police officer of Grulfport arrived on the scene and took the prisoner in charge. ' No time had elapsed between the killing and the time Mr. McCaleb appeared on the scene, and the negro had not left the scene of the homicide or the building in which the difficulty occurred. The evidence does not justify the conclusion, therefore that the prisoner was attempting to flee. While the evidence reflects the good citizenship of Mr. McCaleb, and his actions under the circumstances of this case are to be commended, yet he did what most any of the white employees of the G-ulfport G-roeery Company would naturally be expected to do— stop the controversy between John Johnson and the crowd of negroes demanding the surrender of his knife, and thereby prevent further trouble and place the accused safety in the hands of the lawful authorities. It follows from the views here expressed that the judgment of the circuit court should be set aside, and the claim of appellee dismissed.
Reversed, and judgment here for appellant.

Reversed.